DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound 346 in the reply filed on 6 May 2021 is acknowledged.  In light of the election, a search for compounds in which the following limitations apply: the rings formed with variables V, W, X, Y, and Z is a 1,2,4-triazole ring and instant variable R3 is an alkyne has been done.
Claims 68 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 May 2021.
Information Disclosure Statement
The information disclosure statement filed 19 December 2019, 12 June 2020 (2), and 6 May 2021 are acknowledged and considered.
Claim Objections
Claims 63-66 and 69-80 are objected to because of the following informalities: they contain non-elected subject matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treatment of schizophrenia.  The specification does not reasonably provide enablement for treating the scope of disorders claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of a central nervous system disorder with a tetracyclic compound of formula (V). Thus, the claims taken together with the specification imply a compound of formula (V) can treat a central nervous system disease.

    PNG
    media_image1.png
    243
    265
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
HINES (Current Opinion in Neurobiology, 2012, 22, 552-558) describes the following ideas: γ-aminobutyric acid (GABA) type A receptors (GABAARs) are linked to the treatment of schizophrenia (page 554, column 2, paragraphs 1-2); and more research is needed to understand the GABAARs (page 555, second column, third paragraph).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a disease linked to GABAARs, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how GABAARs function in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of schizophrenia and improving the memory of a rat (examples 108 and 109, page 437, paragraph [0739] to page 441, paragraph [0750]).  
The specification does not provide guidance for treatment of the scope of disorders claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of a central nervous system disorder linked to GABAA receptors and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-66, 69, and 72-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant variable V has unclear metes and bounds: V is defined as C or CR6 when Y and Z are C, CR6, or N and then defined in the next line as C, CR6, or N when Z is C or CR6.  Therefore, is variable V defined as one, C, CR6, or N, or two, C or CR6?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
63 and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUETTELMANN (US 20060128691, published 15 June 2006).  Buettelmann describes several compounds (page 3, paragraphs [0048]-[0061]).  In the specified compounds, the following instant definitions apply: R3 is selected from ethynyl; C-triple bond-C-(unsubstituted phenyl or phenyl substituted with F, Cl, CF3, OMe, Me, or i-Pr; and C-triple bond-C-C(Me)(OH)-CH3; and R1 is selected from F or Cl.   Pharmaceutical compositions comprising these compounds are described (page 15, paragraph [0094] to page 16, paragraph [0107]).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 63-66 and 72-79 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-38 of copending Application No. 16/445854 (reference application; US PGPub 20200048268). Although the claims at issue are not identical, they are not patentably distinct from each other because compounds 497-504 and 526-535 of claim 11, compounds 553-622 of claim 12, and the compound of claim 31 are encompassed by the specified instant claims.  Claims 13-29 and 32-38 are drawn to pharmaceutical compositions comprising the compounds and methods of using the same.  For example, compound 526 of 16/445854 meets the following instant limitations: R1 is Cl; m is one; R2 is methylene-OMe; and R3 is C-triple bond-C-4-methoxyphenyl.

    PNG
    media_image3.png
    198
    376
    media_image3.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 63-66, 69, and 70-80 are not allowable presently.
The following is a statement of reasons for the indication of allowable subject matter:  the elected species appears free of the prior art of record because Buettelmann does not describe a compound in which instant variable R3 is C-triple bond-C-methylene-phenyl.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699